981 P.2d 720 (1999)
91 Hawai`i 163
STATE of Hawai`i, Plaintiff-Appellee,
v.
Norman YAMASAKI, also known as Randy, Defendant-Appellant, and Robert Bergman, Jr., and Sherry Lyn Seif, also known as Sherry Lynn Stotler, Defendants.
No. 21449.
Intermediate Court of Appeals of Hawai`i.
June 30, 1999.
As Amended July 7, 1999.
Certiorari Denied August 10, 1999.
*721 Alexa D.M. Fujise, Deputy Prosecuting Attorney, City and County of Honolulu, on the briefs, for Plaintiff-Appellee.
Walter R. Schoettle, Honolulu, on the briefs, for Defendant-Appellant.
BURNS, C.J., WATANABE, and ACOBA, JJ.
Opinion of the Court by BURNS, C.J.
Defendant-Appellant Norman Yamasaki (Yamasaki) appeals the circuit court's February 24, 1998 Order Denying Defendant's Motion for Reconsideration and Reduction of Sentence and Motion for Credit for Time Served. We affirm.
In this opinion, we conclude that Hawai`i Revised Statutes (HRS) § 706-671(1) (1993) does not afford a defendant the right to credit against the sentence imposed against him or her for a criminal conviction the time that the defendant spent in prison, post-arrest and pre-sentence, as a consequence of a different criminal charge and/or conviction.

BACKGROUND
Listed chronologically, the relevant events occurred as follows:


  February 6, 1995    Yamasaki was arrested and was released
                      pending investigation without
                      being charged. This arrest led
                      to the revocation of Yamasaki's parole
                      on a prior conviction, and Yamasaki
                      remained in prison until he
                      was again paroled on October 1,
                      1996.
  November 26, 1996   Yamasaki was indicted for the
                      crimes for which he was arrested
                      on February 6, 1995.
  February 10, 1997   Yamasaki pled no contest to the
                      charges for which he was arrested
                      and indicted.
  September 17, 1997  Yamasaki was sentenced to six concurrent
                      five-year terms of incarceration
                      with a mandatory minimum of
                      three years and four months.
  December 11, 1997   Yamasaki filed a Motion for Reconsideration
                      and Reduction of Sentence
                      pursuant to Hawai`i Rules of
                      Penal Procedure Rule 35.
  February 6, 1998    Yamasaki filed a Motion for Credit
                      for Time Served.
  February 24, 1998   The court entered its Order Denying
                      Defendant's Motion for Reconsideration
                      and Reduction of Sentence
                      and Motion for Credit for
                      Time Served.


DISCUSSION
Yamasaki was arrested on February 6, 1995. This arrest resulted in the revocation of his parole imposed for a prior conviction and caused him to spend approximately twenty months in prison until October 1, 1996. He was not sentenced for the offenses for which he was arrested on February 6, 1995 until September 17, 1997. The question is whether HRS § 706-671(1) requires that Yamasaki be given credit on the September 17, 1997 sentence for the approximately twenty months he previously spent in prison for the parole violation. The answer is no.
HRS § 706-671 states in relevant part as follows:
(1) When a defendant who is sentenced to imprisonment has previously been detained in any State or local correctional or other institution following the defendant's arrest for the crime for which sentence is imposed, such period of detention following the defendant's arrest shall be deducted from the minimum and maximum terms of such sentence.
In his opening brief, Yamasaki suggests that under the facts of this case, H.R.S. § 706-671 mandates that "he be given credit for the twenty months imprisonment he served for parole violation on other charges between the time of his initial arrest on the instant charges and his indictment herein. In this respect, the trial court misconstrued *722 the meaning and intent of the statute in question.
The Hawai`i Supreme Court has stated as follows:
"[T]he interpretation of a statute ... is a question of law reviewable de novo." State v. Arceo, 84 Hawai`i 1, 10, 928 P.2d 843, 852 (1996) (quoting State v. Camara, 81 Hawai`i 324, 329, 916 P.2d 1225, 1230 (1996) (citations omitted)). See also State v. Toyomura, 80 Hawai`i 8, 18, 904 P.2d 893, 903 (1995); State v. Higa, 79 Hawai`i 1, 3, 897 P.2d 928, 930, reconsideration denied, 79 Hawai`i 341, 902 P.2d 976 (1995); State v. Nakata, 76 Hawai`i 360, 365, 878 P.2d 699, 704, reconsideration denied, 76 Hawai`i 453, 879 P.2d 558 (1994), cert. denied, 513 U.S. 1147, 115 S. Ct. 1095, 130 L. Ed. 2d 1063 (1995).
Gray v. Administrative Director of the Court, 84 Hawai`i 138, 144, 931 P.2d 580, 586 (1997) (some brackets added and some in original). See also State v. Soto, 84 Hawai`i 229, 236, 933 P.2d 66, 73 (1997). Furthermore, our statutory construction is guided by established rules:
When construing a statute, our foremost obligation is to ascertain and give effect to the intention of the legislature, which is to be obtained primarily from the language contained in the statute itself. And we must read statutory language in the context of the entire statute and construe it in a manner consistent with its purpose.
When there is doubt, doubleness of meaning, or indistinctiveness or uncertainty of an expression used in a statute, an ambiguity exists....
In construing an ambiguous statute, "[t]he meaning of the ambiguous words may be sought by examining the context, with which the ambiguous words, phrases, and sentences may be compared, in order to ascertain their true meaning." HRS § 1-15(1) [(1993)]. Moreover, the courts may resort to extrinsic aids in determining legislative intent. One avenue is the use of legislative history as an interpretive tool.

Gray, 84 Hawai`i at 148, 931 P.2d at 590 (quoting State v. Toyomura, 80 Hawai`i 8, 18-19, 904 P.2d 893, 903-04 (1995)) (brackets and ellipsis points in original) (footnote omitted). This court may also consider "[t]he reason and spirit of the law, and the cause which induced the legislature to enact it ... to discover its true meaning." HRS § 1-15(2) (1993). "Laws in pari materia, or upon the same subject matter, shall be construed with reference to each other. What is clear in one statute may be called upon in aid to explain what is doubtful in another." HRS § 1-16 (1993).
Ho v. Leftwich, 88 Hawai`i 251, 256-57, 965 P.2d 793, 798-99 (1998) (quoting Korean Buddhist Dae Won Sa Temple v. Sullivan, 87 Hawai`i 217, 229-30, 953 P.2d 1315, 1327-28 (1998)).
Under Yamasaki's interpretation, HRS § 706-671(1) has the following relevant elements:
(a) sentenced to imprisonment; and
(b) previously been detained (i) in any institution (ii) following the defendant's arrest for the crime for which sentence is imposed.
Under the State's interpretation, HRS § 706-671(1) has the following relevant elements:
(a) sentenced to imprisonment; and
(b) previously been detained (i) in any institution (ii) following the defendant's arrest (iii) for the crime for which sentence is imposed.
HRS § 706-671 is nearly identical to Model Penal Code and Commentaries § 7.09 at 306-07 (Official Draft and Revised Comments 1985) (MPC). Thus, "we [may also] look to the MPC and its comments to inform our effort to glean the scope of parallel statutes contained in the [Hawai`i Penal Code (HPC)]." State v. Borochov, 86 Hawai`i 183, 189, 948 P.2d 604, 610 (App.1997) (citations omitted).
The MPC's "Explanatory Note" to § 7.09(1) states in relevant part that "[s]ubsection (1) establishes the defendant's right to credit against his ultimate sentence for time served prior to the imposition of the sentence as a result of the same criminal *723 charge." MPC § 7.09 explanatory note at 307. Clearly, the Explanatory Note supports the State's interpretation.
In light of the above, this court has previously concluded that "the evident purpose of HRS § 706-671(1) is to credit a defendant for the time he or she is confined prior to sentencing in connection with the defendant's ultimate conviction." State v. Mason, 79 Hawai`i 175, 183, 900 P.2d 172, 180 (App.), cert. denied, 79 Hawai`i 341, 902 P.2d 976 (1995). This court subsequently applied the Mason interpretation of HRS § 706-671(1) in State v. Schmidt, 84 Hawai`i 191, 932 P.2d 328 (App.1997).

CONCLUSION
Accordingly, we affirm the circuit court's February 24, 1998 Order Denying Defendant's Motion for Reconsideration and Reduction of Sentence and Motion for Credit for Time Served.